Citation Nr: 1527375	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney 



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision continued the existing 30 percent evaluation for posttraumatic stress disorder (PTSD).  

Although the RO indicated the claim stemmed only from a June 2009 rating decision, the Board notes that the Veteran submitted an additional lay statement in support of his claim from his wife in January 2009, within one year of the December 2008 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the December 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from that December 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In his October 2011 substantive appeal, the Veteran requested a hearing before the Board.  He also submitted a form requesting a Decision Review Officer (DRO) hearing at the RO.  However, his attorney withdrew this request for a Board hearing in September 2014, January 2015, and April 2015 statements.  The attorney's September 2014 statement also withdrew the request for a DRO hearing.  Therefore, the Board finds the hearing requests to have been withdrawn.  See 38 C.F.R § 20.704(e).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2008 in connection with his claim for an increased evaluation for PTSD.  However, several lay statements submitted from November 2008 through January 2009 indicate that his symptoms may have increased in severity since that examination.  

At that examination, the Veteran reported that he enjoyed fixing cars and that he has four or five close friends that he visits or that come to his house.  He also indicated that he has nine grandchildren who visit him a couple of times per week.  The examiner further noted that the Veteran was clean, neatly groomed, and appropriately dressed.  

Since the October 2008 VA examination, the Veteran's daughter in-law reported that he does not spend time on activities such as fishing with his grandson anymore.  His wife also indicated that the Veteran's personal hygiene has deteriorated, as he does not cut his hair or shave, his teeth are decaying, and he wears dirty or worn clothes.  She has further stated that he only has one close friend and often does not leave the house for days or weeks at a time.  A close friend of the Veteran's wife similarly reported that the Veteran has alienated most of his friends.  

In light of the reported worsening, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, including treatment records from the Pasco OPC and Tampa VAMC dated since May 2009.  

2.  After completing the foregoing development, the Veteran should be afforded the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

